Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 28, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156151-4                                                                                               David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  HOME-OWNERS INSURANCE COMPANY,                                                                                     Justices
          Plaintiff/Counterdefendant-
          Appellee,
  v                                                                SC: 156151-4
                                                                   COA: 331260; 332457; 332640;
                                                                   333695
                                                                   Marquette CC: 14-052954-CZ
  DOMINIC F. ANDRIACCHI,
             Defendant/Counterplaintiff-
             Appellant.
  ________________________________________/

        On order of the Court, the application for leave to appeal the June 8, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        BERNSTEIN, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2018
         a0321
                                                                              Clerk